DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
 
Disposition of the Claims
Claims 1-2 are pending in the application.  Claim 3-10 have been cancelled. 
Amendments to claim 1, filed on 10/8/2020, have been entered in the above-identified application.

	
Claim Rejections - 35 USC § 103

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (WO 2015003346 A1, with US 2015/0184319 A1 used as an English translation) in view of Aneja et al. (US PGPUB 2009/0260707), further in view of Strenger (EP0050830 A1, see the previously attached machine translations).

Regarding claims 1-2, Yeung teaches a multi-component elastic yarn (a roving-spandex yarn as claimed) that comprises two fiber rovings and two core filaments, wherein each core 

In embodiments, Yeung teaches denim fabrics in which the warp yarns are pure cotton slub yarns (100% cotton warp yarns as claimed) and the wefts are the multi-component elastic yarns, in which the rovings are pure cotton (see Examples 1-3 at paragraphs [0050]-[0052]). Yeung further teaches that the multi-component elastic yarn is suitable for all types of textile fabrics or can become a part of all types of textile fabric ([0049]).

Yeung does not explicitly disclose wherein the pure cotton slub yarns (the 100% cotton warp yarns) have a 60 Ne count, or wherein the woven textile fabric is at least one of a sateen weave and a plain weave.

However, Aneja teaches a fabric comprising cotton-containing warp yarns and yarns formed of microdenier filament bundles as weft yarns (Abstract and [0017]).  Aneja teaches that suitable cotton yarns are sized between about Ne25/1 and 100/1, with a 40/1 and 60/1 cotton count yarn being typical ([0017]).  Aneja teaches that the yarns may be interwoven in a variety of weave patterns, including plain weave, twill, satin and sateen weaves and their derivatives ([0019] , also [0009] and [0016]).  Aneja teaches that those skilled in this art may also recognize that other materials may be employed for the weft yarn microdenier filament bundles, for 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the textiles and/or cotton warp yarns of Yeung with a 100% cotton warp yarn size between about Ne 25/1 and 100/1 (with a 40/1 and 60/1 cotton count yarn being typical), and with a plain or sateen weave, in order to obtain fabrics that provide desirable tactile properties for contact with skin and a balance of durability, comfort, resistance to wrinkling and resistance to pilling, as suggested by Aneja (Abstract, [0002], [0003], [0009], [0016]-[0019], [0022] and [0026]-[0027]).

Yeung in view of Aneja does not explicitly disclose the claimed ends per inch of warp yarns, picks per inch of the core spun yarn, or total thread count.

However, Strenger teaches a fabric utilizing as warp material, weft or both as warp and as weft material a stretch yarn having an elastane filament yarn as core and a spun or filament yarn as sheath material (Abstract).  Strenger teaches that a maximum compression of the weft-stressed fabric is achieved at 450 to 850 warp threads per 10cm and 310 to 550 wefts per 10 cm (about 114-216 warp threads/inch and about 79-140 weft threads/inch, as calculated by the examiner) (see [0013] and claim 5).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the fabric of Yeung in view of Aneja with 450 to 850 warp threads per 10cm and 310 to 550 wefts per 10 cm (about 114-216 warp threads/inch and about 79-140 weft threads/inch) in order to obtain a resilient, stretchable woven fabric with a very dense and maximum closed pile surface and excellent comfort, as taught by Strenger (see [0001], [0006], [0013] and claim 5).

With regard to the claimed properties of claims 1 and 2, the examiner notes that applicant has provided at paragraphs [23]-[27] of applicant’s published specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of modified Yeung discussed above is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of modified Yeung would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the fabric taught by modified Yeung to have the claimed properties.  
			

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789